DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed 31 December 2020 has been entered.   Claims 12 and 13 have been cancelled.  Claims 1-11 and 14-19 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 1-5, 7, 8, 10, 11, 14, 15 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haschke et al. (WO 2009/068549) in view of Rueda et al. (U.S. 2008/0003329) and Wong et al. (“Effect of dietary cholesterol on cholesterol synthesis in breast-fed and formula-fed infants”, Journal of Lipid Research, Volume 34, 1993, pp. 1403-1411).
Regarding claims 1-5, 7, 8, 10, 11, 14, 15 and 17-19, Haschke et al. disclose a method of providing nutrition to an infant wherein the nutrition is provided in the form of age-tailored infant formulas which comprise whey and casein protein (Abstract).  Haschke et al. disclose  that the formulas have a whey: casein ratio chosen in the range from 100:0 to 40:60 according to the age of the infant and a protein content chosen the range from 1.5 to 3.0 g protein/100 kcal according to the age of the infant (i.e. newborn to one year of age) (page 3/L4-21).  For example, Haschke et al. disclose feeding an infant for at least part of the first one to eight weeks of life a first infant formula having a protein source comprising whey and casein proteins having a whey:casein ratio of between 100:0 and 60:40 and a protein content between 2.0 and 3.0 g/100 kcal and feeding to the infant for at least part of the remainder of the first six months of life a second infant formula having a protein source comprising whey and casein proteins and having a whey:casein ration between 70:30 and 50:50 and a protein content between 1.7 and 2.1 g/100 kcal (p.2/L18-27).  While Haschke et al. disclose that both the whey:casein ratio and the protein content decrease with increasing age of the infant (page 3/L9-11), Haschke et al. disclose overlapping ranges for protein content (i.e. a  protein content of 2.0 g/100 kcal) and the proviso either the protein content or they whey:casein ratio of the second formula or both is/are lower than the first formula (p. 2/L26-27).  
Haschke et al. is silent with respect to a step of instructing that the formula be fed.  However, given Haschke et al. disclose feeding the disclosed infant formulas to infants of appropriate age groups (page 9/L9-30), it would have been obvious to one of ordinary skill in the art to have included instructions with the formula compositions to indicate at which age the formula should be fed to a particular aged infant.  
Haschke et al. disclose that the age-tailored infant formulas comprise lipid wherein the lipid content ranges from 6.0 to 4.5 g lipid/100 kcal (page 3/L33-page 4/L5).
Haschke et al. disclose that the age-tailored infant formula compositions comprise from 0.3 to 10%  (i.e. 3  to 100 g/L) of a prebiotic composition which comprises 90% galactooligosaccharides (GOS)  and 10% short chain fructo-oligosaccharides (i.e. at least 20% of an oligosaccharide which comprises galactooligosaccharide – page 6/L9-19).
While Haschke et al. disclose a series of at least two infant formulas suitable for infants from birth to one year of age (page 3/L4-21), the reference does not specifically disclose (a) an infant formula for infants from birth through 4 months; and (b) another infant formula for infants from 4 months of age through one year.  However, the skilled artisan would have found it obvious to have devised age specific formulas for any infant age range within the guidelines disclosed by Haschke et al, including the claimed age ranges, and arrive at the present invention.  
While Haschke et al. disclose age-tailored infant formulas comprising vitamin D, the reference is silent with respect to vitamin D content.
Rueda et al. also teach infant formula enriched with vitamin D (Abstract, [0074]).  Specifically, Rueda et al. disclose vitamin D content ranging from about 40 to about 100 IU per 
However, absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected any amount of vitamin D within the range taught by Rueda et al. to include in the age-tailored infant formulas of Haschke et al. including wherein the formula for a newborns would comprises at least about 72 IU/100 kcal and that for a later stage infant would comprise less than 70 IU/100 kcal.  
Haschke et al. is silent with respect to cholesterol.
Wong et al. teach that cholesterol is an essential component of cell membranes and is required for growth, replication and maintenance (p. 1403/Introduction).  Wong et al. teach infant formula comprising cholesterol in an amount ranging from about 1.58 mg/100 kcal to about 5.24 mg/100 kcal (see p. 1405/Table 2 -wherein the formulas range in energy content from 0.66 kcal/g to 0.68 kcal/g).
Given Wong et al. teach that cholesterol is an important nutrient required for growth, replication and maintenance, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included cholesterol in the formulas of Haschke et al.  Absent evidence to the contrary, one of ordinary skill in the art would have included any amount of cholesterol known to be used in infant formulas in the range of about 1.58 mg/100 kcal to about 5.24 mg/100 kcal, including wherein the first composition comprises about 4.0 to about 4.90 mg/100 kcal and the second composition comprises from about 2.60 to about 3.85 mg/100 kcal.  


Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haschke et al. (WO 2009/068549) in view of Rueda et al. (U.S. 2008/0003329) and Wong et al. (“Effect of dietary cholesterol on cholesterol synthesis in breast-fed and formula-fed infants”, Journal of Lipid Research, Volume 34, 1993, pp. 1403-1411) as applied to claim 1, and further in view of Rangavajla (US 2006/0286252).
Regarding claims 6 and 16, modified Haschke et al. disclose all of the claim limitations as set forth above.  
While Haschke et al. disclose infant formula comprising long chain polyunsaturated fatty acid including DHA (see pages 11 and 12/Example 1 and 2), the reference is silent with respect to amounts.  
Rangavajla (252’) teaches infant formula supplement with long chain polyunsaturated fatty acids including DHA ([0042]).  Rangavajla (252') teaches infant formula supplemented with from about 5 mg/100 kcal to about 80 mg/100 kcal DHA ([0045]).
Given Haschke et al. disclose age-tailored infant formula compositions comprising long chain polyunsaturated fatty acid including DHA, since Rangavajla (252') teaches it was known to supplement infant formula with from about 5 mg/100 kcal to about 80 mg/100 kcal DHA, one of ordinary skill in the art would have found it obvious to add DHA content taught by Rangavajla (252') to the infant formula of Haschke et al.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haschke et al. (WO 2009/068549) in view of Rueda et al. (U.S. 2008/0003329) and Wong et al. (“Effect of dietary cholesterol on cholesterol synthesis in breast-fed and formula-fed infants”, Journal of Lipid Research, Volume 34, 1993, pp. 1403-1411) as applied to claim 1, and further in view of Russell et al. (US 2010/0074871).
Regarding claim 9, modified Haschke et al. disclose all of the claim limitations as set forth above.  While Haschke et al. disclose age-tailored infant formula compositions comprising prebiotics including oligosaccharides such as fructooligosaccharide and galactooligosaccharide (page 6/L15-19), the reference is silent with respect to polydextrose.
Russell et al. teach infant formulas comprising prebiotic for stimulating the growth of probiotic ingredients in the formula ([0045]).  Russell et al. teach prebiotics include oligosaccharides such as fructooligosaccharide and galactooligosaccharide and polydextrose.  
Given Russell et al. teach polydextrose is known to be used in an infant formula as a prebiotic interchangeably with oligosaccharides such as fructooligosaccharide and galactooligosaccharide, one of ordinary skill in the art at the time of the invention would have found it obvious to include polydextrose as a prebiotic in the age-tailored infant formula compositions of Haschke et al.
Response to Arguments
Applicants’ arguments filed 31 December 2020 have been fully considered but they are not persuasive. 
Applicants submit “Haschke is silent as to both the vitamin D content and the cholesterol content to be included within the disclosed age-tailored compositions.”  Applicants submit “Haschke does not provide any guidance or motivation to select these two ingredients to tailor for the age of the infant, let alone to select the claimed amounts of these ingredient to provide in the claims age-tailored compositions.”   Applicants argue “Haschke does not provide any guidance or motivation to select different age groups of infants to administer its composition, as 
Here, Haschke et al. provides the motivation for devising age specific formulas.  Haschke et al. disclose an age-tailored nutrition system comprising infant formulas appropriate to infants of different ages.  For example, Haschke et al. disclose feeding an infant for at least part of the first one to eight weeks of life a first infant formula having a protein source comprising whey and casein proteins having a whey:casein ratio of between 100:0 and 60:40 and a protein content between 2.0 and 3.0 g/100 kcal and feeding to the infant for at least part of the remainder of the first six months of life a second infant formula having a protein source comprising whey and casein proteins and having a whey:casein ration between 70:30 and 50:50 and a protein content between 1.7 and 2.1 g/100 kcal (p.2/L18-27).  While Haschke et al. disclose that both the whey:casein ratio and the protein content decrease with increasing age of the infant (page 3/L9-11), Haschke et al. disclose overlapping ranges for protein content (i.e. a  protein content of 2.0 g/100 kcal) and the proviso that either the protein content or they whey:casein ratio of the second formula or both is/are lower than the first formula (p. 2/L26-27).  
 Moreover, Rueda et al. provides the motivation to include vitamin D in the infant formulas of Haschke et al. in amounts overlapping those presently claimed.  Specifically, Rueda et al. teach infant formula enriched with vitamin D in amounts ranging from about 40 to about 100 IU per 100 kcal ([0074]).  While Rueda et al. teach vitamin D enrichment in amounts overlapping those claimed for a newborn infant and a later stage infant, the reference does not distinguish the two or suggest a higher vitamin D content for newborns.  
However, absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected any amount of vitamin D within the 
Similarly, Wong et al. teach the motivation to include cholesterol in the infant formula compositions of Haschke et al.  Wong et al. teach cholesterol is an essential component of cell membranes and is required for growth, replication and maintenance (p. 1403/Introduction).  Wong et al. teach infant formula comprising cholesterol in an amount ranging from about 1.58 mg/100 kcal to about 5.24 mg/100 kcal (see p. 1405/Table 2 -wherein the formulas range in energy content from 0.66 kcal/g to 0.68 kcal/g).
Given Wong et al. teach that cholesterol is an important nutrient required for growth, replication and maintenance, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included cholesterol in the formulas of Haschke et al.  Absent evidence to the contrary, one of ordinary skill in the art would have included any amount of cholesterol known to be used in infant formulas in the range of about 1.58 mg/100 kcal to about 5.24 mg/100 kcal, including wherein the first composition comprises about 4.0 to about 4.90 mg/100 kcal and the second composition comprises from about 2.60 to about 3.85 mg/100 kcal.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1796